DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, page 4-5, filed 12/21/2020, with respect to Fujihara is silent on the amendment in claim 1, “the isomalto-oligosaccharide comprises about 2 to 5 monosaccharides linked via glycoside bonds” have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejections over claim 1, 7-9,11,12 and 14-18 as being unpatentable over Fujihara et al. (US 2009/0304891 Al) have been withdrawn. 
The 35 U.S.C. 103 rejections over claim 10 as being unpatentable over Fujihara et al. (US 2009/0304891 Al) as applied to claim 1 above, and further in view of Prakash et al. (Us 2014/0271996 Al) has been withdrawn.

Allowable Subject Matter
Claim 1, 8-9, 11-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Fujihara et al. does not teach or suggest a composition comprising the isomalto-oligosaccharide comprises about 2 to 5 monosaccharides linked via glycoside bonds; and 0.1 to 20% by weight of the isomalto-oligosaccharide based on 100% by weight of the coffee drink composition. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.